Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments filed 11/25/2020 with respect to the amendments distinguishing the claimed invention from the prior art rejections presented in the office action dated 8/25/2020 have been fully considered and are persuasive.  The previously presented 35 USC 103 rejections (as presented in the office action dated 8/25/2020) have been withdrawn. However, new 35 USC 112 1st and 2nd par. rejections have been presented below, as necessitated by the amendments to the claims.

Claim Objections
Claims 921, 942, and 943 are objected to because of the following informalities: 
Claim 921: in line 3, “member” should read “members”. 
Claim 942: in line 54, “said unit” should read “said at least one unit”.
Claim 942: in lines 10, 14, and 16, “when said instrument” should read “wherein said instrument” (in order to avoid any possible 112 issues with respect to having only one step, wherein that one step is conditional as a result of “when…”).
Claim 942: in line 17, “a tubular member” should read “the tubular member”. 
Claim 943: in line 15, “when said instrument” should read “wherein said instrument” (in order to avoid any possible 112 issues with respect to having only one step, wherein that one step is conditional as a result of “when…”).
Claim 943: in lines 63, 65 and 66, “canter” should read “center”.
Claim 943: in lines 74-75, “said unit” should read “said at least one unit”.
Claim 943: in line 78 (i.e., last line of claim), “the unit” should read “the at least one unit”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 918-921,927-933, 935, 942 and 943 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 918 requires that the first and second fixating parts are “operable to be moved towards the anvil independently from each other”, which does not appear to be supported in the application as originally filed. This language does not appear in the application as originally filed and there is no disclosure of two fixating parts which move towards the anvil independently from each other. Although figs. 49-51, and the description of these figures in par. [1321]-[1322] of the application (as published: US 2012/0089157), disclose an anvil member (1005a) that can move independently toward the first and second fixating members, there is no disclosure of the first and second fixating members moving independently of each other toward the anvil member. The disclosure notes that 1005b or 1005b’’ can instead be the anvil, but there is no disclosure of any two of the 
. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 918-921,927-933, 935, 942 and 943 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 918 includes “the anvil” in line 16, which lacks antecedent basis. It is noted that the claim later introduces “an anvil member” (line 18). As best understood in view of the specification (and applicant’s remarks filed 11/25/2020), the anvil recited in line 16 is one and the same as the anvil member first recited in line 18. For the purposes of claim interpretation, the claim is being treated as though the limitation of lines 15-16 (“the first fixating part and second fixating part are movable in relation to each other and operable to be moved towards the anvil independently from each other”) has been moved to immediately follow line 21 (i.e., immediately after “…anvil member; and”, and “the anvil” (of line 16) is being treated as though it reads “the anvil member”. Claims 919-921, 927-933, 935, 942, and 943 depend from claim 918, and are therefore also rejected as being indefinite.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576.  The examiner can normally be reached on M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




KSH 1/22/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771